Exhibit 10.02


PERSONAL AND CONFIDENTIAL 
August 12, 2019
ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.
CARL C. ICAHN


c/o


Icahn Capital LP
767 Fifth Avenue, 47th Floor
New York, New York 10153
Ladies and Gentlemen:
In connection with the entering into by the entities affiliated with Icahn
Enterprises, L.P. listed on Schedule A and any other affiliated entities that
may now or hereafter beneficially own securities of Cloudera, Inc.
(collectively, the “Icahn Group”) of a voting and standstill or similar
agreement (a “Voting and Standstill Agreement”) with Cloudera, Inc. (the
“Company”), the Company may provide the Icahn Group with certain information
that is proprietary, non-public or confidential concerning the Company and its
subsidiaries and Affiliates (as defined below). For purposes of this agreement
(this “Agreement”), (a) the term “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder and shall include person or
entities who become Affiliates of any person or entity subsequent to the date of
this Agreement, (b) the term “Representatives” shall mean the directors,
partners, officers, employees, attorneys and other representatives of the Icahn
Group and its Affiliates, and (c) the term “Icahn Designee” shall mean any
member or members of the Company’s Board of Directors (the “Board”) designated
by the Icahn Group pursuant to the Voting and Standstill Agreement.
Subject to the terms of, and in accordance with, this Agreement, and in
consideration of entering into a Voting and Standstill Agreement and appointing
one or more Icahn Designees to the Board in connection therewith, the Icahn
Group and, subject to the conditions and restrictions herein, other members of
the Icahn Group, may receive certain information about the Company and its
subsidiaries, divisions and Affiliates from the Company and/or an Icahn Designee
that is proprietary, non-public or confidential.




--------------------------------------------------------------------------------



As a condition of the Icahn Group being furnished such information, the Icahn
Group agrees to treat any information of the Company, whether written or oral,
that is furnished to the Icahn Group by or on behalf of the Company or any Icahn
Designee, including discussions or matters considered in meetings of the Board
or Board committees (collectively referred to herein as the “Confidential
Information”), in accordance with the provisions of this Agreement and to take
or abstain from taking certain other actions herein set forth. The term
“Confidential Information” includes, without limitation, all notes, analyses,
data or other documents furnished to the Icahn Group or prepared by the Icahn
Group to the extent such materials reflect or are based upon, in whole or in
part, the Confidential Information. The term “Confidential Information” does not
include information that (a) is or becomes available to the Icahn Group on a
non-confidential basis from a source other than the Company or its Affiliates or
representatives or from any Icahn Designee in his or her capacity as a member of
the Board or as a Board observer; provided that such source is not known by the
Icahn Group to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation to, the Company that prohibits such
disclosure, (b) is or becomes generally available to the public other than as a
result of a disclosure by the Icahn Group in violation of this Agreement, or (c)
has been or is independently developed by the Icahn Group without the use of the
Confidential Information or in violation of the terms of this Agreement.
1.
The Icahn Group hereby agrees that the Confidential Information will be kept
confidential and used solely for monitoring and evaluating the Icahn Group’s
investment in the Company. The Icahn Group will not disclose any Confidential
Information to any person or entity without the Company’s written consent;
provided that the Confidential Information may be disclosed to other members of
the Icahn Group who need to know such information for the sole purpose of
advising the Icahn Group on its investment in the Company; provided, further,
that in no event shall the Icahn Group or any member thereof use the
Confidential Information in any public or private advocacy regarding the
Company. All such Affiliates and Representatives of the Icahn Group shall (i) be
informed by the Icahn Group of the confidential nature of the Confidential
Information, (ii) agree to keep the Confidential Information strictly
confidential, and (iii) be advised by the Icahn Group of the terms of this
Agreement. The Icahn Group will be responsible for all breaches of any of the
provisions of this Agreement by any of its Affiliates or Representatives as if
they were party hereto (it being understood that such responsibility shall be in
addition to and not by way of limitation of any right or remedy the Company may
have against such Affiliates and Representatives with respect to such breach).
The Icahn Group also agrees to notify the Company in writing promptly (and in
any event within one business day) of any unauthorized disclosure, misuse or
misappropriation of the Confidential Information that comes to its attention.



2.
Notwithstanding the foregoing, an Icahn Designee, if he or she wishes to do so,
may disclose confidential information that he or she learns in his or her
capacity as a director of the Company to the Icahn Group and its affiliates,
directors, officers, employees, representatives (including, without limitation,
attorneys, accountants and financial and other advisers) or agents (each an
“Icahn Representative,” or collectively, the “Icahn Representatives”) solely to
the extent an Icahn Representative needs to know such information in connection
with the Icahn Group’s investment in the Company; provided that no Icahn
Designee will disclose to any Icahn Representative (i) any confidential or
proprietary information of any third party in the possession of the Company and
its subsidiaries that either (x) is identified as such to such Icahn Designee by
or on behalf of the Company or (y) as to which it is reasonably apparent that
the Company or any of its subsidiaries is obligated by a contractual, legal or
fiduciary obligation prohibiting disclosure, (ii) any legal advice provided




--------------------------------------------------------------------------------



by external or internal counsel to the Company or any of its subsidiaries in
connection with a pending or threatened claim, action or proceeding or other
Company matter, or (iii) any other information that may constitute waiver of the
Company’s or any of its subsidiaries’ attorney-client privilege or attorney
work-product privilege (both with respect to internal or external legal counsel)
that is identified as such to the Icahn Designee by or on behalf of the Company.
No Icahn Designee shall otherwise disclose any confidential information of the
Company and the Icahn Group agrees to, and agrees to cause the Icahn
Representatives to, treat any such confidential information received from an
Icahn Designee as “Confidential Information” as defined herein.


3.
Notwithstanding anything to the contrary contained herein, in the event that the
Icahn Group or any other member thereof receives a request, or is legally
required, to disclose all or any part of the information contained in
Confidential Information under the terms of a subpoena or order issued by a
court or governmental or regulatory body of competent jurisdiction or under any
applicable law, governmental proceeding or stock exchange rule, such member
shall (a) except to the extent prohibited by applicable law, immediately notify
the Company of the existence, terms and circumstances surrounding such a request
or requirement so that the Company may, at its expense, seek an appropriate
protective order or other remedy and/or waive such member’s compliance with the
applicable provisions of this Agreement (and, if the Company seeks such an order
or other remedy, provide such cooperation as the Company may reasonably request
at its expense) and (b) if disclosure of such information is required in the
opinion of such member’s outside legal counsel, notify the Company in writing of
such information to be disclosed as far in advance of its disclosure as
practicable, exercise reasonable best efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such of the
disclosed information that the Company so designates and then disclose only that
portion of such Confidential Information that is legally required to be
disclosed.  In any event, neither the Icahn Group nor any other member thereof
will oppose any action by the Company to obtain a protective order or other
remedy with respect to such information.



4.
The Icahn Group hereby acknowledges that each member of the Icahn Group is aware
that the Confidential Information may contain material, non-public information
about the Company, and that the U.S. securities laws restrict any person who has
material, non-public information about a company from purchasing or selling any
securities of such company while in possession of such information. The Icahn
Group will comply with all applicable securities laws in connection with the
purchase or sale, directly or indirectly, of securities of the Company for as
long as the Icahn Group is in possession of material, non-public information
about the Company. The Company acknowledges that none of the provisions hereto
shall in any way limit the Icahn Group’s activities in their respective ordinary
course of businesses if such activities will not violate applicable securities
laws or the obligations specifically agreed to under this Agreement. Following
the entry into a Voting and Standstill Agreement, the Icahn Group acknowledges
and agrees that it shall be deemed to be an “Access Person,” as defined in the
Company’s Insider Trading Policy, which is attached hereto as Exhibit B, so long
as an Icahn Designee serves on the Board and agrees to fully comply, and cause
all other members of the Icahn Group to fully comply, with the restrictions of
such policy applicable to an Access Person; provided, however, that the Company
hereby waives the restriction set forth in Section G of the Company’s Insider
Trading Policy for the Icahn Group regarding the prohibition against engaging in
transactions with respect to derivative securities, including the exercise of
derivative securities, solely for the purpose of enabling the Icahn Group to
exercise the forward contracts




--------------------------------------------------------------------------------



described in the Icahn Group’s Schedule 13D with respect to the Company
originally filed with the Securities and Exchange Commission on August 1, 2019,
as amended through the date of this Agreement; and provided further, that the
Company agrees it will not designate any Blackout Period that applies to the
Icahn Group in bad faith.


5.
At the request of the Company at any time after the expiration of the Standstill
Period, each member of the Icahn Group, at its election, shall promptly either
(a) destroy the Confidential Information and any copies thereof, or (b) return
to the Company all Confidential Information and any copies thereof, and, in
either case, confirm in writing to the Company that all such material has been
destroyed or returned, as applicable, in compliance with this Agreement.
Notwithstanding the foregoing, the obligation to return or destroy Confidential
Information shall not cover information (i) that is maintained on routine
computer system backup tapes, disks or other backup storage devices as long as
such backed-up information is not used, disclosed, or otherwise recovered from
such backup devices or (ii) retained on a confidential basis solely to the
extent required to comply with applicable law and/or any internal record
retention requirements; provided that such materials referenced in this sentence
shall remain subject to the terms of this Agreement applicable to Confidential
Information.



6.
The Icahn Group acknowledges and agrees that irreparable injury to the Company
would occur in the event that any of the terms of this Agreement were breached
by any member of the Icahn Group and that money damages or other remedies
available at law would not be a sufficient remedy for any such breach or
threatened breach of this Agreement by any member of the Icahn Group.
Accordingly, the Icahn Group agrees that the Company shall be entitled to seek
equitable relief, including injunction and specific performance, as a remedy for
any such breach (or threatened breach), without proof of damages, and the Icahn
Group will not take action, directly or indirectly, in opposition to the Company
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. Each party further agrees to waive, and use its reasonable
best efforts to cause its Affiliates to waive any requirement for the securing
or posting of any bond in connection with any such remedy. Such remedies shall
not be the exclusive remedies for a breach of this Agreement but will be in
addition to all other remedies available at law or in equity.



7.
The Icahn Group agrees that (a) none of the Company or their respective
Affiliates or representatives shall have any liability to the Icahn Group
resulting from the selection, use or content of the Confidential Information by
the Icahn Group and (b) none of the Company or their respective Affiliates or
representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information. This Agreement
shall not create any obligation on the part of the Company or any of its
subsidiaries, Affiliates or representatives to provide the Icahn Group with any
Confidential Information, nor shall it entitle any member of the Icahn Group
(other than any Icahn Designee in his or her capacity as a director of the
Company) to participate in any Board or committee meetings. All Confidential
Information shall remain the property of the Company and its subsidiaries. No
member of the Icahn Group shall by virtue of any disclosure of or use any
Confidential Information acquire any rights with respect thereto, all of which
shall remain exclusively with the Company and its subsidiaries.






--------------------------------------------------------------------------------



8.
No failure or delay by any party or any of its representatives in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, and no modification hereof shall be effective, unless such waiver or
modification is in writing and signed by the Company and the Icahn Group.



9.
The illegality, invalidity or unenforceability of any provision hereof under the
laws of any jurisdiction shall not affect its legality, validity or
enforceability under the laws of any other jurisdiction, nor the legality,
validity or enforceability of any other provision.



10.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware. The parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the Chancery Courts in the State of
Delaware and the United States District Court for the District of the State of
Delaware for any action, suit or proceeding arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding related
thereto except in such courts.



11.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and thereof and supersedes all prior or
contemporaneous agreements or understandings, whether written or oral.



12.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute the same agreement. One
or more counterparts of this Agreement may be delivered by electronic
transmission, with the intention that they shall have the same effect as an
original counterpart hereof.

Except as otherwise set forth herein, this Agreement shall terminate on the date
that is 12 months after the date that any Icahn Designee ceases to serve on the
Board; provided that (i) the confidentiality and use obligations herein shall
continue with respect to all Confidential Information for so long as such
information is not publicly disclosed by the Company or any of its subsidiaries
under applicable law and (ii) any liability for breach of this Agreement prior
to termination shall survive such termination.
[Remainder of the page intentionally left blank] 





--------------------------------------------------------------------------------




Very truly yours,
 
 
CLOUDERA, INC.
 
 
By:
 /s/ Martin Cole
Name:
Martin Cole
Title:
Interim Chief Executive Officer





[Signature page to Confidentiality Agreement]



--------------------------------------------------------------------------------



Confirmed and Agreed to:
CARL C. ICAHN
 
 
 
 
/s/ Carl C. Icahn



ICAHN PARTNERS MASTER FUND LP
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Operating Officer



ICAHN OFFSHORE LP
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Operating Officer



ICAHN PARTNERS LP
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Operating Officer



ICAHN ONSHORE LP
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Operating Officer



BECKTON CORP.
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Secretary



[Signature page to Confidentiality Agreement]



--------------------------------------------------------------------------------



HOPPER INVESTMENTS LLC
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Secretary



BARBERRY CORP.
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Secretary



HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp.
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Secretary



ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Operating Officer



IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Secretary





[Signature page to Confidentiality Agreement]



--------------------------------------------------------------------------------



ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Executive Officer



ICAHN ENTERPRISES G.P. INC.
 
 
 
 
By:
/s/ Keith Cozza
Name:
Keith Cozza
Title:
Chief Executive Officer





[Signature page to Confidentiality Agreement]



--------------------------------------------------------------------------------




Exhibit A
Icahn Persons and Entities
CARL C. ICAHN
ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.



--------------------------------------------------------------------------------




Exhibit B
Insider Trading Policy



